              Case 1:17-cr-00118-KPF Document 282 Filed 02/12/21 Page 1 of 1
                                              LAW OFFICES
                              CHRISTOPHER MADIOU
     WOOLWORTH BUILDING                                                            P (917) 408 - 6484
     233 BROADWAY – SUITE 2208                                                     F (212) 571 - 9149
     NEW YORK, NY 10279                                                      CHRIS@MADIOULAW.COM
                                           WWW.MADIOULAW.COM



                                                                         February 12, 2021

     The Honorable Katherine Polk Failla
     United States District Judge
     Southern District of New York
     United States Courthouse
                                                               MEMO ENDORSED
     40 Foley Square
     New York, NY 10007
     Via ECF
                    Re:     United States v. Teeon Thorman, S6 17 Cr. 118 (KPF)

     Dear Judge Failla,

             I represent Teeon Thorman in the above-mentioned case. Mr. Thorman was sentenced on
     June 4, 2020 to one year and one day term of imprisonment. Mr. Thorman has subsequently been
     released and is reporting to probation as required. Mr. Thorman’s passport is in the custody of
     pretrial services and they have advised Mr. Thorman’s probation officer, Brian Kelly, that they
     cannot release the passport without a court order. Therefore, I respectfully ask the Court to give
     pretrial services permission to return Mr. Thorman’s passport to him or to probation officer
     Brian Kelly.

            Thank you in advance for your consideration.


                                          Sincerely,



                                          Christopher Madiou
                                          Counsel for Teeon Thorman



     Cc:    All counsel, via ECF
            Probation officer Brian Kelly, via email

Application GRANTED.
                                                          SO ORDERED.
Dated:      February 12, 2021
            New York, New York



                                                          HON. KATHERINE POLK FAILLA
                                                          UNITED STATES DISTRICT JUDGE
